. Case: 1:20-cv-00111 Document #: 15 Filed: 02/14/20 Page 1 of 4 PagelD #:93 Y

FILED

FEB 14 2020 2”

THOMAS G. BRUTON
am __CLERK,US.DISTRICTCOURT |

ae teu ud Sta aa ck Se _!
— a Nowthour Dostiiet uf uote

Odile Dada es aaa |

— V att —

oe ta: 12-« - ty- 00 oT ee —

 

 

 

 

 

 

 

 

 

 

 

 

 

Le fodalSl

(als TAY tld Gas via

" Loz . 1 ) diem (i /24/ 20 > dtiz8).
| | yt i | i ‘ € y

 

 

 

 

 

Vv v Q Me Ap . 4
| PAUSE)
Noman LL) aud Grynedete Tendo ty “Serra Weed a" Newt Ovulation

ud Puta) Yeon vac uuu ok EUSP) Monae su  cuiedy (0 8.00.2 pubes.
wcmweta colt (N322 L) Wit Clan olay, blanca ea

WAND, aldo Laundlr / f wR Offend nif Af TCG Vout Vacthan dunes | A /22)

| | u

 

 

 

 

 

 
, Case: 1:20-cv-00111 Document #: 15 Filed: 02/14/20 Page 2 of 4 PagelD #:94

thaw apa i na aS. Ud dal w) ano fildde the
ae | tant Spa a tg a ct ai tui
- np | eatin a i) pet ae

tind “dalle ci aslo re
th Sie si .

    
 
 
 
 
      

  

  

 

3 — pat i si nih aaa diet 4
onal Sat yedl

| vate he Ga)

  
 

Jawbone Chix)

  

 

 
  
 

ty “ Na vac opQbi3s) 24
jes} wl hatuhouute (01)

titi covwulttn on hun Dena bey ota? do tp, te a Couduk

fala V Awade (Cn

XLT) archon ivi sa ) UALAL Veber On

 

  

 

 

 

 

 

) Aoal :
K QUAL WA Dy 4 Wn Nac US jy UL D Uw donk COLLET

yf h
UU 0X TL Den ) on ZEN 1, doa

 

edule Oc be
Pro Se

 
 
   

   
  

INMATE NAME _)/ ,
REGISTER NUMBER __2 1470-044
ADMINISTRATIVE UNITED STATES PENITENTIARY
P.O. BOX 1001

   
  

   

CAA CITIES TL Pepe

  

THOMSON, IL 61285 _ ae ad 7
220 FES 14 AN 7:59 yA“ E
TE
ec ario’ Cue Lt ul i Minos
WweNT rene ae

oneiRmee

ead
ve 2: crab 4
ae 02/14/2020-2 thiesyp iliatler Ub

ERT ee 3g pip pppebepelpefedpapledegtpaplgp aH Apfpeadyreed) ][lpipialps
Case: 1:20-cv-00111 Document #: 15 Filed: 02/14/20 Page 4 of 4 PagelD #:96

FEDERAL BUREAU OF PRISONS
POST OFFICE BOX 1002
THOMSON, IL 61285

The enclosed letter was processed on through special
mailing procedures, The letter has neither been opened nor
inspecied If the writer raises a question or problem ever wich
this facility has jurisdiction, you may wish to return the material
for further information or clarification. If the writer enclosed
correspondence for forwarding to another addressee, please return
the enclosed materials to the above address.

AUSP Thomson

I Received in CSD

 

 
